ÉRREGISTRE LED à |
SUIS LE hot er
Te

| DECRET N°07. Ü à

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION ETC
D'AMENAGÉMENT (PEA) À LA SOCIÉTÉ INDUSTRIE FORESTIERE
DE BATALIMO (IFB).

LE PRESIDENT DE LA REPUBLIQUE,
CHEF DE L'ETAT

Vu a Constitution du 27 décambre 2004 ;
Vu a Loi n°90.003 du 9 juin 1990, portant Code Forestier centrafriçain :

Vu e Décret n°05.143 du 11 juin 2005, portant nomination du Premier Ministre, Chef
du Gouvernement ; ! \

Vu e Décret n°05,153 du 19 juin 2005, portant nomination des Membres du
Gouvernement et ses modificatifs subséquents :

Vu e Décret n°06.237 du 20 Juillet 2006, portant organisation et fonctionnement
Ministère des Eaux, Forêts, Chasses et Pêches, Chargé de l'Environnement &
fixant les attributions du Ministre ;

Vu e Décret n°06.281 du 2 Septembre 2006, modifiant et complétant certaines
dispositions des Décrets n°05.153 du 19 juin 2005 et n°06.046 du 31 Janvier
2006, portant nomination des membres du Gouvernement ;

Vu e Décret n°07.074 du 15 mars 2007, portant nomination où confirmation des
fonctionnaires a des postes de responsabilité au Ministère des Eaux, Forêts,
Chasse et Pêche, chargé de l'Environnement : ;

Vu e Décret n°91.018 du 2 Février 1991, fixant les modalités d'octroi des Permis
d'Exploitation et d'Aménagement en matière forestière ;

Vu ‘Arrêté n°001 du 9 janvier 2007, portant création de la Commission d'Attributior
des Permis Forestiers. :

Vu Arrêté n°003/MEFCPE/DIRC.CAB/DGEFCP/DIAF du 3 janvier 2007, fixant les
procédures d'attribution ges permis d'exploitation’ et d'Aménagement (PEA) du
Domaine forestier permanent de é'Etat, ne |

Vu ‘Arrêté n°006/MEFCPE/DIR.CAB/CAPF du 27 mars 2007, fixant: le Réalement

Vu le Communiqué n°068 du 25 Janvier 2007, portant Appel à Candidature pour la
Soumission de deux zones'situées dans les préfectures de l'Ombella Mpoko et de
la Lobaye :

Vu les Procès Verbal des travaux de la Commission d’Attribution des Permis Forestia:
en date du 30 mars 2007 au 2 Avril 2007 : :

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS, CHASSE, PECHE,
CHARGE DE L'ENVIRONNEMENT !

LE CONSEIL DES MINISTRES ENTENDU

DECRETE

Article 1”: Il est attribué à la société des Industries Forestières de Batalimo (IFB) un
Permis d'Exploitation et A (PEA) d'une superficie globale de Deux cent dix
huit mille six cent (218.600) hectares soit Cent neuf mille quatre cent quarante qua:--
(109.444) hectares utiles et taxablés.

Ce permis est inscrit au sommier forestier Sous le numéro 186.

Atticle2: Le permis en un seul lot est situé dans la préfecture de la Lobaye, sous
préfecture de Mbaïki. LR

Il est défini comme suit : entre’ 3253" et 4024" de Latitude Nord 17°37' et 18°16’ de
Longitude Est. Il est limité :

A l'Ouest : De la ville de Mbaïk| en empruntant la route nationale n°6 jusqu'au Village
NDANGA ; :

A l'Est : Du village KAPOU au point côté 366, en empruntant la route nationale n°6.

Articie 3 : La jouissance du permis. est subordonnée à la signature entre le Ministère
des Eaux, Forêts, Chasse, Pêches, chargé de l'Environnement et la société des Industries
Forestières de Batalimo (IFB) d'un Cahier des Charges dans un délai maximum de trente
(30) jours à compter de la date de signature du présent Décret .
n

7 Article 4: La signature d'une Convention Provisoire d'Aménagement Exploitation ct

l'installation d’une Cellule d'Aménagement forestier au sein de la société seront établies
dans un délai maximum de quatre vingt dix (90) jours à compter de la date de signature:
du présent Décret. Ces documents détermineront les nouvelles conditions d'exploitation du
permis 186, conformément aux indications des réglementations et des lois en vigueur.

Article5: La société des Industries Forestières de Batalimo (IFB) s'acquittera du
paiement de la totalité des loyers pour les trois premières années dans un délai de 15
jours à compter de la notification du présent Décret. Les loyers versés 'au titre de la
deuxième et troisième année serpnt considérés comme des avances non déductibles des
‘ autres taxes et redevances.

‘Tout manquement ou retard entraînera l'annulation d'office du Permis, objet de cet acte
Atticle6: La société des Industries Forestières de Batalimo (IFB).demeure soumise ?

toutes les dispositions en vigueur, en ce qui concerne le régime domanial, flécal, douariier
et forestier. i

Article7: Le présent Décret qui abroge toutes dispositions antérieures contraires et
qui prend effet pour compter dela date de sa signature sera enregistré et publié au

:

Journal Officiel.

LE GENERAL D'ARMÉE
François BOZIZE

